Title: To George Washington from Jacob Van Braam, 20 December 1783
From: Van Braam, Jacob
To: Washington, George


                        
                            
                            Sir,
                            Au Chateau de Rouville near Malesherbes. France Decbr 20th 1783
                        
                        The latter end of 1775, when I was settled on a good farm in Wales with Mrs Van Braam and her Mother, I
                            received a letter from the agents of the 60th Regt: the purport of which was to enquire if 
                            battalion should be added to the regiment whether I would choose to come in! Forseeing the nature of the service they were
                            to be employ’d uppon, and prefering the life I had addopted for eight years past, I answred in the negative, but to my
                            very great mortification was shortly after ordered up to London by Lord Amherst, who was then Commander-in-Chief of the
                            Army. Obedience was nearly all I remembered of military discipline—accordingly set out immediately; on my arrival, his
                            Lordship told me he had appointed me eldest Captain in the 3d Battn: I pleaded hard to be left out, but all my
                            remonstrances of leaving my farm abbrubtly after spending so much time and incuring debts, could not avail; I was either to
                            embark with a couple hundred recruits picked up in London and sail for East florida, or lose my half pay.
                        As I had been very free in all companys and country meetings in giving my oppinion against the American War,
                            and may be with some weight being known to have some knowlledge of that Country, I have always suspected that one of our
                            country members had represented me to the minister in such a light that it was thought proper to send me out of the
                            way, for what else could induce Lord Amherst to treat me as he did, knowing very well that half pay was a reward for past
                            services and not a retaining fee.
                        The beginning of 1776, I sayled for St Augustine, with a resollution to sell out of the Army the first
                            opportunity should offer, which I thought to have found the year after. A letter from a friend in London acquainted me
                            that the Major of our Battn had obtained leave to sell, as he had not purchased his commission more than myself I
                            certainly had the same right: Being the eldest Captn I obtained leave to go to England to purchase the Majority, tho’
                            in fact with a contrary view. But what was my surprise, when on my arrival in London I was informed that Mrs Van Braam and
                            her Mother were sail’d to joyn me in florida, the same day I left St Augustine. As commissions sold much cheaper at home
                            than in America, and having once bought I was at liberty to sell when I pleased, those considerations determined me to the
                            purchase, notwithstanding my being nearly at the head of the Captains in the Army, which made me sure of the rank in a
                            month or two when there was to be a general promotion. I returned once more to America with a firm resollution to quit the service as soon as possible, but by then
                            miscariage of a letter from Captn Mackenzie, Secretary to General Howe, was oblidged to make the campaign in Georgia and
                            could not obtain leave to sell till 1779: when I quited the service with as much pleasure as ever a Young man entered it.
                        My sentiments in regard to the proceedings of the Ministry were too well known for me to remain in their
                            Army, and even in Devonshire where I retired for some time after; which determined me to leave England and look for an
                            retreat in this Country, and have luckly found in the nighbourhood of one of the most worthy carracters in Europe.
                        No doubt but Monsieur de La Luzerne has given your Excellency an account of his aimable and learned relation
                            Monsieur de Mallesherbes. Amongst the many civilities I receive from that Gentleman he was pleased to acquaint me that
                            in a letter he had received from Monsieur de La Luzerne You had condesended to send Your compliments to me. The
                            satisfaction I felt Sir on recieving such a distinguishing mark of Your remembrance has given me assurance to trouble
                            You with this letter, which I thought necessary to begin by giveing some account of myself during the time I had last the
                            honor of writing to You from Wales.
                        I beg pardon for the liberty I take to inclose a letter, two reasons induced me to it—first the probability of
                            its coming to hand by going under Your Excellency’s cover, the other to introduce to Your  Acquaintance a near relation of
                            mine, Mr Van Braam Houckgeest is a brother of Admiral Van Braam who distinguished himself on the
                            Doggers bank; And himself as well as his Lady every way deserving the honor I intend them by making them known to You.
                        Give me leave Sir before I conclude my letter to pour out the sentiments of my Soul, in congratulations for
                            Your Successes in the American contest: and in wishing You a long life to enjoy the blessing of a great people whom You
                            have been the Chief instrument of freeing from bondage. I have the honour to be with the most profound respect, Sir, Your
                            Excellency’s Most obedient & Most devoted humble Servent,
                        
                            J: V: Braam
                        
                    